[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT            FILED
                          ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                 No. 05-10676                 MARCH 14, 2006
                             Non-Argument Calendar           THOMAS K. KAHN
                                                                 CLERK
                           ________________________

                     D. C. Docket No. 98-00052-CR-3-LAC

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,
      versus

CALVIN ALLEN,
a.k.a. Ronald E. Mobley,
                                                         Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                               (March 14, 2006)

Before TJOFLAT, BARKETT and COX, Circuit Judges.

PER CURIAM:

      Chet Kaufman, appointed counsel for Calvin Allen, has filed a renewed

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Allen’s revocation of supervised release and corresponding sentence is

AFFIRMED.




                                          2